Citation Nr: 0504710	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  89-21 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder including but not 
limited to schizophrenia.  

3.  Entitlement to service connection for a claimed right leg 
scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from July 1974 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1989 rating decision of the RO.  

Also on appeal was the issue of an increased rating for the 
service-connected peptic ulcer disease.  The veteran withdrew 
his appeal in November 1989.  Subsequently, the RO addressed 
this matter in unrelated rating actions.  

By December 2003 rating decision, the RO denied service 
connection for a right leg scar and for schizophrenia.  The 
Board has construed a March 2003 statement as a Notice of 
Disagreement.  

However, as a Statement of the Case has not yet been issued 
on these matters, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the veteran did not label the March 2003 
statement as a Notice of Disagreement and did not 
specifically mention his disagreement to the RO's December 
2003 decision.  The veteran, however, spoke of psychiatric 
trauma and an incident in service that caused a scar.  The 
Board is of the opinion that he was writing in response to 
the December 2003 rating decision.  

As such, again, the Board considers the March 2003 written 
statement to be a timely Notice of Disagreement.  See 
generally 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004) 
(detailing the process by which RO decisions are appealed to 
the Board).  

As set forth hereinbelow, these matter are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  The currently demonstrated right knee retropatellar pain 
syndrome is not shown to be due to any event or incident of 
his period of active service.  

2.  The veteran is not shown to have degenerative joint 
disease or other acquired pathology of the right knee due to 
any event or incident of service.  


CONCLUSION OF LAW

The veteran's right knee disability manifested by right knee 
retropatellar pain syndrome is not due to disease or injury 
that was incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before 
at the RO in November 1989.  

Further, by an August 1989 Statement of the Case, an April 
2002 letter, and a July 2003 Supplemental Statement of the 
Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised via the April 2002 letter and July 2003 
Supplemental Statement of the Case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Any defect in notice must 
be considered to be harmless.   


Factual Background 

On June 1974 induction medical examination report, no right 
knee disability was noted.  The veteran complained of having 
right knee displacement in August 1974.  His range of motion 
was noted to be good.  There was no swelling.  Muscle strain 
was the initial impression.  

Later in the month of August 1974, the veteran was seen for 
complaints of sharp, throbbing pain around the right kneecap.  
Reportedly, the knee felt like it got cold at night.  He 
related not history of trauma.  He reported having a chilling 
sensation radiating from the right knee down the leg.  There 
was no edema or erythema.  The impression was that of 
posterior tendonitis.  

In April 1975, during service, the veteran was seen with 
complaints of having pain often and occasional swelling of 
the knees for the last year.  He noted that constant running 
up and down stairs and kneeling on metal decks caused knee 
pain.  It was reported to have no ligamentous laxity.  He had 
enlarged, tender tibial tuberosities.  The provisional 
diagnosis was that of osteochondrosis of the tibial 
tuberosities.  

On examination, it was noted that the veteran had pain over 
the tibial tubercles.  The left was greater than the right.  
The right was noted to have increased in the past six months 
on climbing ladders.  The examiner noted that he had had pain 
in his knees childhood with no real history of injury.  

The examiner found that the veteran had a prominent right 
tibial tubercle.  The left was normal.  A goodly amount of 
subpatellar grating was felt of deep flexion, but this was 
painless.  The rest of the examination was negative.  The X-
ray studies showed Osgood-Schlatter's on the right.  The left 
was normal.  The examiner's impression was that of Osgood-
Schlatter's disease of the right knee.  It was suggested that 
the veteran receive symptomatic treatment with analgesics and 
limited duty if he developed effusion.  

On February 1989 VA examination, the veteran reported 
injuring his right knee while descending the steps of an 
aircraft carrier.  Treatment was conservative.  The veteran 
reported current right knee pain, swelling and stiffness.  
Following examination, the examiner diagnosed clinically 
suspected degenerative joint disease of the right knee.  

By April 1989 rating decision, the RO denied service 
connection for degenerative joint disease of the right knee.  

In November 1989, the veteran testified before a Hearing 
Officer at the RO.  He indicated that he had no right knee 
problems before enlistment and that a right knee injury 
occurred in service.  He denied treatment for any current 
right knee symptomatology.  

On July 2003 VA orthopedic examination report, the examiner 
noted an in-service diagnosis of Osgood-Schlatter's disease 
of the right knee.  The examiner noted that the veteran was 
seen for right knee pain in March 2003 and that medication 
was prescribed.  There was no record, according to the 
examiner, of any other treatment for the right knee following 
service.  

The veteran reported having knee pain over the last 15 years.  
According to him, right knee pain was constant.  There was 
stiffness after exertion.  The examiner noted that the 
veteran's gait was stiff upon walking into the examining 
room.  

On examination, there was no right knee soft tissue swelling, 
but the right tibial tuberosity was prominent compared to the 
left side.  There was tenderness to palpation over the right 
knee, laterally, but not anteriorly on patellar compression.  
There was no right knee crepitus on movement.  All movements 
of the right knee were performed slowly, but smoothly without 
any objective evidence of pain, fatigability or weakened 
movement.  Muscle strength was 5/5.  

The right knee X-ray studies indicated no evidence of 
significant arthropathy, fracture or dislocation of the right 
knee.  Small posterior patellar osteophytes were present.  
The right anterior tuberosity showed an unfused center.  

The examiner diagnosed right retropatellar pain syndrome.  
There was no evidence of right knee degenerative joint 
disease.  Further, in the opinion of the VA examiner, the 
veteran's right knee condition was unrelated to his inservice 
treatment.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Discussion

In service, the veteran was treated conservatively after 
having complaints related to right knee pain and occasional 
swelling with activity.  It was determined that he had 
Osgood-Schlatter's disease of the right knee that required 
only symptomatic treatment with analgesics and limited duty 
if effusion developed.  

Since service, the veteran apparently had sought virtually no 
treatment for a right knee disorder.  The most recent 
radiologic evidence also reflected no right knee degenerative 
joint disease.  

On July 2003 VA examination, the examiner diagnosed right 
retropatellar pain syndrome.  See Sanchez-Benitez at 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

Significantly, the VA examiner opined that the veteran's 
current right knee condition was unrelated to his inservice 
treatment.  No competent evidence has been submitted to show 
that the veteran has current acquired right knee pathology 
due to injury or disease that was incurred in or aggravated 
by service.  

In the absence of competent evidence of such a nexus, service 
connection cannot be granted.  As such, service connection 
for a right knee disorder is denied.  Id.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision with respect to the issue of entitlement to service 
connection for an alleged right knee disability.  




ORDER

Service connection for a right knee disorder is denied.  



REMAND

As indicated, in December 2002, the RO denied the veteran's 
application for service connection for a right leg scar and 
for schizophrenia.  The Board has expanded the first issue to 
include psychiatric disorders in general.  

A timely Notice of Disagreement has been determined to have 
been filed, but the RO failed to issue a Statement of the 
Case regarding that matter.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and RO failure to issue same is a procedural defect.  
Manlincon, 12 Vet. App. at 240- 41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a Statement of the Case as to the 
matters of service connection for a psychiatric disorder 
including but not limited to schizophrenia and service 
connection for a right leg scar.  See VAOPGCPREC 16-92 (July 
24, 1992).  

Thus, the case is remanded to the RO for the following 
action:

1.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of service connection for a 
psychiatric disorder including but not 
limited to schizophrenia and service 
connection for a right leg scar.  All 
indicated development should be taken in 
this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2004).  

2.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He may 
seek the assistance of the RO in 
obtaining medical or other records.  
38 U.S.C.A. § 5103A (West 2002).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


